 
EXHIBIT 10.30
 
NEW FOCUS, INC.
REIMBURSEMENT AGREEMENT
 
This Reimbursement Agreement (the “Agreement”) is entered into effective as of
October 1, 2002 (the “Effective Date”), by and between New Focus, Inc. (the
“Company”), and Timothy Day (the “Employee”).
 
WHEREAS, Employee is a founder of the Company and has been employed with the
Company since 1990 and is currently employed as the Company’s Vice President and
Chief Technology Officer.
 
WHEREAS, the parties wish to set forth certain agreements related to the
reimbursement of travel and certain other expenses incurred by Employee in
connection with his employment as Vice President and Chief Technology Officer.
 
NOW THEREFORE, the parties hereto agree as follows:
 
1.    Reimbursement of Commuting Expenses.    For as long as Employee remains an
employee of the Company and his principal residence is located outside of the
San Francisco Bay Area, the Company shall reimburse Employee for reasonable
business-related expenses, including travel costs from his primary residence to
the Company and reasonable lodging expenses in the San Francisco Bay Area, after
Employee’s submission of expense documentation in accordance with the Company’s
guidelines to the Company in a timely manner. The Company agrees to use its best
efforts to qualify such reimbursements as reimbursements for business expenses
and not as compensation for tax purposes. To the extent that such reimbursements
are taxable as income to Employee, the Company agrees to gross Employee’s
compensation up to cover such taxes.
 
2.    At-Will Employment.    The Company and Employee agree that Employee’s
employment with the Company is and shall continue to be “at-will” and may be
terminated at any time with or without cause or notice by either the Company or
Employee. No provision of this Agreement (including Section 1 hereof) shall be
construed as conferring upon Employee a right to continue as an employee of the
Company.
 
3.    Arbitration.    The parties agree that any and all disputes arising out of
the terms of this Agreement, and their interpretation shall be subject to
binding arbitration in Santa Clara County before the American Arbitration
Association under its National Rules for the Resolution of Employment Disputes
or the California Code of Civil Procedure. Prior to initiating arbitration, the
parties agree to mediate any dispute. The parties agree that the prevailing
party in any arbitration shall be entitled to injunctive relief in any court of
competent jurisdiction to enforce the arbitration award. The parties agree that
the prevailing party in any arbitration shall be awarded its reasonable
attorneys’ fees and costs. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE
ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.



--------------------------------------------------------------------------------

 
4.    Representations.    Employee represents that he has had the opportunity to
consult with an attorney and a tax advisor regarding the consequences of this
Agreement, including the federal, state and local tax consequences, and has
carefully read and understands the scope and effect of the provisions of this
Agreement. Employee is relying solely on such advisors and not on any statements
or representations of the Company or any of its agents which are not
specifically set forth in this Agreement. Employee understands that, except as
set forth herein, Employee (and not the Company) shall be responsible for
Employee’s own tax liability that may arise as a result of the transactions
contemplated by this Agreement.
 
5.    Severability.    In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
 
6.    Entire Agreement.    This Agreement represents the entire agreement and
understanding between the Company and Employee with regard to Employee’s
expenses, and supersedes and replaces any and all prior agreements and
understandings concerning reimbursement of his expenses.
 
7.    Assignment.    This Agreement and all rights under this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the parties hereto
and their respective personal or legal representatives, executors,
administrators, heirs, distributees, devisees, legatees, successors and assigns.
This Agreement is personal in nature, and may not be transferred or assigned by
Employee.
 
8.    No Oral Modification.    This Agreement may only be amended in writing
signed by the parties hereto.
 
9.    Governing Law.    This Agreement shall be construed, interpreted governed
and enforced in accordance with the laws of the State of California, without
regard to the choice of law principles.
 
10.    Counterparts.    This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
day and year first above written.
 
EMPLOYEE
    
NEW FOCUS, INC.
    /s/    TIMOTHY DAY

--------------------------------------------------------------------------------

    
    /s/    NICOLA PIGNATI

--------------------------------------------------------------------------------

Timothy Day,
Vice President and Chief Technology Officer
    
Nicola Pignati,
President and Chief Executive Officer



-2-